Title: From George Washington to Major General William Heath, 8 April 1778
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge 8th April 1778

I have been favd with yours of the 23d and 24th ulto. Finding that Colo. Lee cannot be prevailed upon to remain in the service I have represented his Case and that of Major Swazee to Congress and expect in my next to inform you of their acceptation of their Commissions. If Capt. Aldens circumstances are such that he cannot conveniently continue in the Army you may give him a discharge, first seeing that he has settled his Regimental Accounts and accounted for any public money that he may have received for recruiting or other purposes.
I am exceedingly anxious to hear what Steps the State of Massachusets have taken to raise their Recruits—for what time—and what numbers are voted.
It is shameful to see the number of Men that have been admitted to Furloughs. In some Brigades they amount to nearly as many as the men present and fit for duty. I must beg you to issue positive orders for every Man belonging to the Regiments of your State, whose furloughs have expired, to join their Corps under pain of being treated as deserters. Many Officers have likewise exceeded their terms and they should also be ordered to join their Regiments without loss of time.
You must be sensible that the lateness of raising the Recruits can only be compensated by hurrying them to the Army after they are raised; and I therefore depend much upon your assiduity in doing it. And I desire that whenever an Officer sets out with a party of Men, that he may have a reasonable time allowed him for reaching Camp, which if he exceeds, he must be accountable for. I would have this done to prevent unnecessary delay upon the Road. I am Dear Sir Yr most obt Servt

Go: Washington

